United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elmwood, NJ, Employer
__________________________________________
Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-257
Issued: November 15, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On November 9, 2010, appellant filed an application for review of a merit decision of the
Office of Workers’ Compensation Programs (OWCP) dated July 20, 2010. The appeal was
docketed as No. 11-257.
Appellant, a 29-year-old mail carrier, filed a Form CA-2 claim for benefits, alleging that
she developed a back condition causally related to employment factors. OWCP accepted the
claim for lumbar intervertebral disc disorder with myelopathy, lumbar disc displacement,
brachial neuritis, degenerative lumbar disc disease, obesity, lumbago and sciatica. On June 9,
2006 appellant underwent laminectomy and fusion surgery at L5-S1 to ameliorate bilateral,
lower extremity radicular pain.
In a Form CA-7 dated February 13, 2007, appellant requested a schedule award based on
a partial loss of use of her right and left lower extremities. On July 26, 2007 she underwent an
authorized electromyelogram (EMG) which showed continued evidence of lumbar
radiculopathy, sub-acute right-sided S1 lumbar radiculopathy and neuropathy. Appellant again
underwent authorized surgery to correct these conditions on September 18, 2007.
In an August 18, 2008 report, Dr. Arthur Becan, Board-certified in orthopedic surgery
and appellant’s treating physician, found that appellant had a 26 percent impairment of the left
lower extremity and a 17 percent impairment of the right lower extremity pursuant to the

American Medical Association, Guides to the Evaluation of Permanent Impairment (fifth
edition) (A.M.A., Guides). He based part of his impairment rating on L5-S1 radiculopathy,
noting that appellant had been diagnosed with lumbar radiculopathy by EMG as recently as
July 2007; he also stated that she continued to complain of low back pain radiating into her lower
extremities.
In a November 1, 2008 report, Dr. Andrew Merola, OWCP’s medical adviser, found that
appellant had a nine percent left lower extremity impairment and an eight percent impairment of
the right lower extremity under the A.M.A., Guides. He noted that appellant underwent surgery
to ameliorate bilateral S1 radiculopathy; he stated, however, that Dr. Becan found she had an
extensor hallucus deficit which, he stated, was not consistent with S1 radiculopathy.
OWCP found that there was a conflict in the medical evidence between these two
physicians and referred appellant to Dr. Andrew Hutter, Board-certified in orthopedic surgery,
for an impartial medical examination. OWCP provided Dr. Hutter with a statement of accepted
facts and asked him to provide a permanent impairment calculation for appellant and to establish
the date of maximum medical improvement.
In an April 20, 2009 report, Dr. Hutter stated that appellant complained of low back pain
radiating into both legs and noted that she underwent lumbar fusion surgery on June 9, 2006. He
advised that appellant underwent an EMG on July 26, 2007; however, he failed to mention that
this test revealed bilateral radiculopathy, or that appellant underwent additional surgery on
September 18, 2007 in an attempt to ameliorate this condition. Dr. Hutter stated that she had
subjective complaints but no objective abnormalities on examination. He concluded that
appellant had a five percent impairment of the lumbar spine under Chapter 17 of the A.M.A.,
Guides.
OWCP referred Dr. Hutter’s report to OWCP’s medical adviser and, by report dated
June 1, 2009, stated that Dr. Hutter did not provide a rating for the extremities and was evidently
unaware that the A.M.A., Guides contained no provision for rating the spine for permanent
impairment. He noted that an impairment rating for the involved extremities can be rendered
only if there is radiculopathy coming from the spinal condition. OWCP’s medical adviser stated
that, as Dr. Hutter found no objective abnormalities on examination, a rating for the peripheral
nerves in the lower extremities under the A.M.A., Guides was not warranted. He therefore found
that appellant had a zero percent rating for the lower extremities under Table 16-12 at page 534
of the A.M.A., Guides.
By decision dated March 10, 20101, OWCP, apparently relying on OWCP’s medical
examiner’s opinion, denied appellant’s request for a schedule award, finding that she had no
ratable impairment of the lower extremities.
Appellant requested a telephone hearing, which was held on June 2, 2010. By decision
dated July 20, 2010, OWCP’s hearing representative affirmed the March 10, 2010 decision.

1

This decision was later reissued on May 28, 2010 as the earlier decision had been returned to OWCP.

2

Section 8123(a) of the Federal Employees’ Compensation Act (FECA) provides that
when there is a disagreement between the physician making the examination for the United
States and the physician of the employee, a third physician shall be appointed to make an
examination to resolve the conflict.2 In order to properly resolve the conflict, it is the impartial
medical specialist who should provide a reasoned opinion as to a permanent impairment to a
scheduled member of the body in accordance with the A.M.A., Guides. An OWCP medical
adviser may review the opinion, but the resolution of the conflict is the responsibility of the
impartial medial specialist.3
On appeal, appellant’s attorney contends that Dr. Hutter’s opinion did not merit the
weight of an impartial medical examiner and that OWCP erred by relying on his opinion.
The Board finds that OWCP improperly relied upon OWCP’s medical adviser to resolve
the conflict in medical evidence. The independent medical specialist did not properly utilize the
A.M.A. Guides, did not adequately state his findings nor discuss or analyze the findings of
radiculopathy in Dr. Becan’s report and in other parts of the record.4 He merely found that
appellant had a five percent impairment rating based on the spine -- a rating not rendered in
accordance with the A.M.A., Guides5 -- because she showed no objective findings on
examination. Although OWCP’s medical adviser reviewed Dr. Hutter’s report and stated that,
because he found there were no objective abnormalities, a rating for the peripheral nerves in the
lower extremities under the A.M.A., Guides was not warranted, Dr. Hutter’s report is
insufficiently rationalized or based on proper factual background to be accorded special weight.
The medical adviser’s evaluation of the impartial medical specialist’s report is insufficient to
resolve the conflict in medical evidence.
Accordingly, the case will be set aside and remanded for referral to a new medical
specialist, along with an updated statement of accepted facts, to resolve the outstanding conflict
in medical evidence as to whether appellant has any permanent impairment stemming from her
accepted conditions, and to render findings pursuant to the applicable tables and protocols of the
A.M.A., Guides. After such further development as OWCP deems necessary, it should issue an
appropriate decision to protect appellant’s appeal rights.

2

Robert W. Blaine, 42 ECAB 474 (1991); 5 U.S.C. § 8123(a).

3

Thomas J. Fragale, 55 ECAB 619 (2004); Cf., 55 ECAB 564 (2004).

4

As noted above, Dr. Hutter stated that appellant complained of low back pain radiating into both legs and that
she had lumbar fusion surgery on June 9, 2006. While he stated that appellant underwent an EMG on July 26, 2007,
he failed to mention that this test showed bilateral radiculopathy and that she underwent additional surgery on
September 18, 2007 to ameliorate this condition.
5

Neither FECA nor the regulations provide for the payment of a schedule award for the permanent loss of use of
the back or the body as a whole. FECA itself specifically excludes the back from the definition of “organ.”
5 U.S.C. § 8101(19); see also Jay K. Tomokiyo, 51 ECAB 361 (2000). However, a schedule award is payable for a
permanent impairment of any of the extremities that is due to an employment-related back condition. Denise D.
Cason, 48 ECAB 530, 531 (1997); S. Gordon McNeil, 42 ECAB 140 (1990).

3

IT IS HEREBY ORDERED THAT the decision dated July 20, 2010 be set aside and
the case remanded for reconsideration of whether appellant has any permanent impairment to her
lower extremities stemming from her accepted lower back conditions.
Issued: November 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

